 

Exhibit 10.2

 

ASSIGNMENT OF BID AND ASSUMPTION

 

Nantucket, Massachusetts

December 15, 2014

 

For value received, and for Ten and 00/100 Dollars ($10.00) paid, and for other
good and valuable consideration, Cornerstone Operating Partnership, L.P.,
("Assignor") hereby assigns Assignor's bid and all of Assignor's right, title
and interest, as Buyer, in and to that Memorandum of Sale dated October 6, 2014
("Memorandum of Sale") executed in connection with the public auction
foreclosure of the premises known as 21 South Shore Road, Nantucket,
Massachusetts, pursuant to the foreclosure of a mortgage given to Cornerstone
Operating Partnership, L.P., by Nantucket Acquisition, LLC, ("Mortgagor") dated
as of December 14, 2009, recorded with Nantucket County Registry of Deeds in
Book 1213, Page 232, to The Residences at Sherburne Commons, Inc., a
Massachusetts c. 180 non-profit corporation ("Assignee").

 

This Assignment is made without recourse and subject to all the terms and
conditions of said Memorandum of Sale and the Notice of Mortgagee's Sale of Real
Estate, and Assignee assumes all of the obligations of Assignor

 

  Assignor:         CORNERSTONE OPERATING PARTNERSHIP, L.P.,   a Delaware
limited partnership   By: Summit Healthcare REIT, Inc.,     a Maryland
corporation, its sole     general partner

 

  By: /S/ Kent Eikanas     Kent Eikanas, President         By: /s/ Elizabeth
Pagliarini     Elizabeth Pagliarini, Treasurer

 

 

 

  

  Assignee:         THE RESIDENCES AT SHERBURNE COMMONS, INC.         By: /s/
David D. Worth     David D. Worth, President

 

STATE OF CALIFORNIA

__________, ss.

 

On this _____ day of December, 2014, before me, the undersigned notary
public/justice of the peace, personally appeared Kent Eikanas, being President
of Summit Healthcare REIT, Inc., proved to me through satisfactory evidence of
identification, which was California drivers license, to be the person whose
name is signed on the preceding document, and acknowledged to me that he signed
it voluntarily on behalf of Summit Healthcare REIT, Inc., as it is General
Partner of Cornerstone Operating Partnership, L.P., for its stated purpose.

 

      Notary Public/Justice of the Peace   My commission expires:

 

2

 

 

